                                             Case 5:20-cv-06206-BLF Document 7 Filed 01/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            ERNESTO M. CONTRERAS,
                                  11                                                     Case No. 20-06206 BLF (PR)
                                                        Petitioner,
                                  12                                                     ORDER OF INITIAL REVIEW;
Northern District of California




                                                 v.                                      DENYING MOTION FOR STAY
 United States District Court




                                  13                                                     WITHOUT PREJUDICE;
                                                                                         DIRECTING PETITIONER TO
                                  14        ROSEMARY NDOH, Warden,                       FILE RENEWED MOTION
                                  15                   Respondent.
                                  16

                                  17

                                  18           Petitioner, a California inmate, filed a pro se petition for a writ of habeas corpus

                                  19   pursuant to 28 U.S.C. § 2254, challenging his state conviction in Santa Clara County

                                  20   Superior Court.1 Dkt. No. 1. Petitioner has paid the filing fee. Dkt. No. 6.

                                  21

                                  22                                           DISCUSSION

                                  23   I.      Standard of Review

                                  24           This court may entertain a petition for a writ of habeas corpus “in behalf of a person

                                  25   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  26   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  27
                                       11
                                  28     This matter was reassigned to this Court on October 6, 2020, after Petitioner did not file
                                       consent to magistrate judge jurisdiction in the time provided. Dkt. Nos. 3, 5.
                                             Case 5:20-cv-06206-BLF Document 7 Filed 01/04/21 Page 2 of 3




                                   1   § 2254(a).

                                   2           It shall “award the writ or issue an order directing the respondent to show cause

                                   3   why the writ should not be granted, unless it appears from the application that the applicant

                                   4   or person detained is not entitled thereto.” Id. § 2243.
                                       II.     Analysis
                                   5
                                               Petitioner claims the following grounds for habeas relief: (1) the trial court
                                   6
                                       incorrectly imposed consecutive sentencing under state law; (2) the state appellate court
                                   7
                                       denied him due process by failing to remand the matter after the trial court incorrectly
                                   8
                                       imposed consecutive sentences; and (3) there was insufficient evidence to support Count 3,
                                   9
                                       aggravated sexual assault of a child, in violation of his right to a fair trial and due process.
                                  10
                                       Dkt. No. 1 at 5. Liberally construed, these claims are cognizable under § 2254 and merit
                                  11
                                       an answer from Respondent.
                                  12
Northern District of California




                                               Petitioner contends that a polygraph that he took and passed was never argued on
 United States District Court




                                  13
                                       appeal, and seeks a stay to exhaust this new claim in state court. Dkt. No. 1 at 5-6. The
                                  14
                                       United States Supreme Court has held that a district court may stay mixed habeas petitions
                                  15
                                       to allow the petitioner to exhaust in state court. Rhines v. Weber, 544 U.S. 269, 277-78
                                  16   (2005). Rhines requires a petitioner to show (1) “good cause” for his failure to exhaust his
                                  17   claims in state court; (2) that his unexhausted claims are not “plainly meritless”; and (3)
                                  18   that he has not engaged in “intentionally dilatory litigation tactics.” 544 U.S. at 278.
                                  19   Petitioner has failed to argue any and all of the factors under Rhines to warrant a stay.
                                  20   Accordingly, the request is DENIED without prejudice to filing a renewed motion,
                                  21   showing that he satisfies the Rhines factors. If Petitioner fails to make such a showing, the
                                  22   matter shall proceed on the cognizable claims identified above.
                                  23

                                  24                                              CONCLUSION
                                  25           For the foregoing reasons, Petitioner’s motion for a stay is DENIED without
                                  26   prejudice to filing a renewed motion that satisfies Rhines v. Weber, 544 U.S. 269 (2005).
                                  27   Petitioner shall file the renewed motion no later than twenty-eight (28) days from the
                                  28                                                   2
                                             Case 5:20-cv-06206-BLF Document 7 Filed 01/04/21 Page 3 of 3




                                   1   date this order is filed. If Petitioner fails to file the motion in the time provided, the Court
                                   2   shall order the matter served on Respondent to proceed on the cognizable claims identified
                                   3   herein.
                                   4             IT IS SO ORDERED.
                                   5   Dated: _January 4, 2021__________                                            ________________________
                                                                                                                    BETH LABSON FREEMAN
                                   6
                                                                                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Initial Review; Denying Mot.; Directing P. to File Renewed Motion
                                  25   PRO-SE\BLF\HC.20\06206Contreras_initial.review&deny.stay

                                  26

                                  27

                                  28                                                                         3
